Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a final rejection.
Claims 1-16 are pending
Claims 1, 5, 9 & 10 were amended
Claims 2-4, 6-8, 11-15 were cancelled
Claim 16 was with drawn
Claims 1, 5, 9 & 10 are rejected under 35 USC § 101 


Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 3-24-2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3-8-2019 and 10-16-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 12-24-2020 has been entered. Claims 1-16 remain pending in the application, with claims 2-4, 6-8, 11-15 cancelled and claim 16 withdrawn.  Applicant’s amendments to claims 1, 5, 9 & 10  remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus remain rejected under 35 USC §101.  

Claim Objections
Claims 1, 5, 9 & 10 objected to because of the following informalities:  Applicants’ amended claims of 12-20-2020 appear to be printed with text that lacks clarity and contrast between the paper and the writing thereon. See 37 C.F.R. 1.52(a)(l)(iv) and 37 C.F.R. 1.52(aXl)(v)..  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1, 5, 9 & 10] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1, 5, 9 & 10, the claims recite an abstract idea of trading energy through energy market exchanges.
Independent Claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a trading planning apparatus.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “for each of a plurality of periods which forms a future period, repeatedly estimate, based on an actual record value for the period, an error in a future quantity, which is a demanded and/or supplied future quantity estimated for the period“; “for each of the plurality of periods, for the period with a plurality of trade connections from estimated for the period“; and “for each of a plurality of planned trading periods which are a plurality of periods into which a trading period is subdivided, correct a trading quantity for the planned trading period, based on the error in the future quantity estimated for the planned trading period Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO):  Claim 1 recites: “processing unit“; “split-time-based split order planning section wherein the split-time-based split order planning section configured to”; and “an order quantity planning section configured to“; “a split order planning section configured to”; amount to mere use of a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, Claims 1 recites: “processing unit“; “split-time-based split order planning section wherein the split-time-based split order planning section configured to”; and “an order quantity planning section configured to“; “a split order planning section configured to”; amount to mere use of a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.
Claims 5, 9 & 10, dependent on claim 1 are rejected under 35 U.S.C 101 based on similar rationale as claim 1. The additionally recited elements in the dependent claims 5, 9 & 10, dependent on claim 1 were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept.

Claim 5 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “Increase or reduceincrease a quota of trading with one certain trade connection in a case in which an estimated value of a trading price with the certain trade connection is lower than a trading price related to trading cumulation of all types of trading, and reduce calculate a combination of trading calculate determine the combination of trading with the plurality of trade connections on a basis of data about an intersecting point between the efficient frontier and the latter efficient frontier or a predetermined point in a vicinity of the intersecting point”; it adds to the abstract idea of trading energy through energy market exchanges whereby the order quantity planning section is configured to increase or reduce the trading quantity without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1 amount to mere instructions to apply the abstract idea of claim 1 using a generic computer, by reciting “wherein the order quantity planning section is also configured to”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 9 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “ generate data about a target trading quantity in each of the planned trading periods at predetermined intervals generated on a basis of data about a target order transition, and create the trading and ordering data containing a price obtained by performing weight addition between an estimated trading price and an estimated trading price error in response to a difference between the target trading quantity and a trading quantity actual record, generate create  the trading and ordering data, generate the trading and ordering data from the data about the amount of money of the trading obtained by adding or subtracting a value, which is obtained by multiplying an estimated quantity of an error in estimated quantities of the future quantities by a coefficient, to or from the amount of money of the trading, or calculate a weighted addition value between data related to a price during the trading period and data related to convergence, compare the calculated generate the trading and ordering data”; it adds to the abstract idea of trading energy through energy market exchanges whereby the split-time – based split order planning section is configured to generate data about a target trading quantity without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
 
Claim 9 dependent on claim 1 amount to mere instructions to apply the abstract idea of claim 1 using a generic computer, by reciting “wherein the split-time-based split order planning section is also configured to”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 10 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “determine  whereby the order quantity planning section is configured to determine buy order quantities without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 10 dependent on claim 1 amount to mere instructions to apply the abstract idea of claim 1 using a generic computer, by reciting “wherein the order quantity planning section is also configured to”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).


Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.  (FP 7.37)

Applicant amended independent claim 1 in addition to dependent claims  5, 9 & 10 as posted in the above analysis with additions underlined and deletions as 

Applicant argues that claims were amended to clearly recite at least one structural limitation in order to traverse the previous 35 U.S.C  § 101 non final rejection based on software per se. Examiner agrees and removes the 35 U.S.C  § 101 rejection based on software per se. 
Applicant further argues that the functions of a central processing unit which includes at least three different sections carry out functions that are far from those carried out by a generic computer and thus the claim provides an inventive concept. Examiner disagrees since claims regarding the processing unit amount to mere instructions to apply the abstract idea of claim 1 using a generic computer.
In conclusion, in spite of applicant’s amendments, claims 1, 5, 9 & 10, remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more. Furthermore this judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus the claims remain rejected under 35 USC §101. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boveja Namrata can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3696


/Robert R Niquette/
Primary Examiner, Art Unit 3696